DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 31-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The Applicant elected (i) N up to 250 ppm and C up to 0.040 wt % (specie 1C) in the restriction requirement on 5/27/2021 (Applicant’s reply on 6/2/2021).  Therefore, the (ii) is non-elected specie (ii) (specie 1D) is not being examined and the new claims 31-32 are drawn to the non-elected specie.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  As stated above, the specie 1D in claims 24-26 are also not being examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 26, 28-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sampath et al. (5,744,782).
Regarding claim 24, Sampath discloses a method of fusion welding, comprising: forming a region of molten material in contact with at least one metallic body, wherein the molten material includes molten base metal from the metallic body, weld metal from a welding alloy, and, optionally, one or more molten additive material (optionally is not required);DB1/ 121845253.1Appin. No.: 16/702,775Attorney Docket No.: 102085-5001-01 Page 6modifying at least one of a nitrogen content of the molten material (reducing), a nitride content of the molten material, a carbon content of the molten material, and a carbide content of the molten material; coalescing the molten material; and solidifying the molten material to form a weld material, wherein the weld material joins to the metallic body to form a weldment (column 4 lines 9-23, claims 16-17, column 4 lines 29-62).  
Regarding claim 26, since Sampath discloses the method steps of claim 24 as claimed, it is the Examiner’s position that Sampath discloses “a microstructure of the solidified weld material includes a plurality of precipitates, wherein the plurality of precipitates include one or more of a plurality of metal carbide precipitates”. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.  The nitrogen range is not required because this is the non-elected specie. 

Regarding claim 29, Sampath discloses that the weldment includes the at least one metallic body and a second metallic body joined by the weld material (column 2 lines 24-31).  
Regarding claim 30, Sampath discloses that the at least one metallic body and the second metallic body are dissimilar metals (column 2 lines 24-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. (5,744,782) as applied to claim 24 above, and further in view of Osuki (2010/0136361).
Regarding claim 25,  Sampath does not specifically disclose that the composition of the weld material includes: Cr 18.0 to 22.0 wt.%, Mn 2.5 to 3.5 wt.%, Fe up to 3.0 wt.%,  Na+Ta 2.0 to 3.0 wt% Ti up to 0.75 wt.%, Si up to 0.25 wt.%, and Ni equal to or greater than 67 wt.%. However, Osuki discloses a weld material that has Cr 18-30 wt%, Mn not more than 3wt%, Fe a balance, Nb not more than 3% Ta not more than 8%, Ti not more than 3%, Si not more than 4%, Ni more than 10, not more than 70% 
Regarding claim 27, Sampath does not disclose a microstructure of the weld material includes a plurality of NbC precipitates.  However, Osuki discloses NbC precipitates (Nb forms carbides which will inherently form a plurality of NbC precipitates when crystallized) (paragraph 0204). To one skilled in the art at the time of the invention it would have been obvious to include Nb in the composition (that will form NbC) because Osuki discloses that the Nb improves high temperature strengths such has creep strength (paragraph 0204).

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive.
The Applicant argues that claim 24 now requires that N is 100-500 ppm and C of 0.03-0.06 wt%.  
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/           Primary Examiner, Art Unit 1735